Title: To James Madison from William Tatham, 14 January 1813 (Abstract)
From: Tatham, William
To: Madison, James


14 January 1813. “I presume the late measures concerning the increase of the Navy will require wet and dry Docks for Seventy fours: Believing my experience in this branch to be at least at par with any other person, and my economical methods superior, I beg it may be understood that I offer my services as chief Engineer ⟨or?⟩ Supervisor.” Describes the process by which the engineers or architects for such projects are selected in Europe.
